PD-1184-15
                              PD-1184-15                            COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 9/11/2015 11:48:58 AM
                                                                     Accepted 9/14/2015 4:39:04 PM
                                                                                     ABEL ACOSTA
                             NO. _______________                                             CLERK



ROBERT GARRETT                           §      IN THE COURT OF CRIMINAL
VS.                                      §      APPEALS FOR THE STATE
THE STATE OF TEXAS                       §      OF TEXAS AT AUSTIN


                          ON APPEAL FROM THE
                    265TH JUDICIAL DISTRICT COURT
                      OF DALLAS COUNTY, TEXAS
                        IN CAUSE NO. F10-52395-R
                   FOR THE FIFTH DISTRICT OF TEXAS
                 AT DALLAS IN CAUSE NO. 05-13-00883-CR

      APPELLEE’S MOTION TO EXTEND THE TIME FOR FILING THE
         APPELLEE’S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
       COMES NOW the Appellant, Robert Garrett, and respectfully requests that
the time for the filing of the Appellant’s Petition For Discretionary Review in the
above-styled and -numbered causes be extended. In support of this motion the
Appellee would show the Court the following:
                                        I.
       Appellant was convicted of indecency with a child and punishment was
assessed at 9 years’ confinement and a $4000 fine. On August 12, 2015, in
Opinion No. 05-13-00883-CR, the Court of Appeals affirmed the judgment of the
trial court.
                                        II.
       The Appellant’s Petition For Discretionary Review is due on or before
September 11, 2015. Appellant respectfully requests an extension of time until
October 11, 2015.
                                         III.
      No previous extension of time has been requested.


                                        IV.
      The Appellant would show the Court that a reasonable explanation exists
for the requested extension. The facts on which the Appellant relies to reasonably
explain the need for this extension are as follows:
      Before the undersigned attorney can begin work on the Petition in this case,
the undersigned attorney must prepare and file the briefs in Gage, No. 05-15-
00538-CR;Jefferson, No. 05-15-00477-CR; Simmons, No. 05-15-00162-CR; and
Ramiro, Nos. 08-15-00227-CR, 08-15-00228-CR, 08-15-00229-CR & 08-15-
00230-CR, all of which have already been granted extensions. The undersigned
attorney must also prepare the PDR in McClenon, Nos. 05-14-00833-CR and 05-
14-00834-CR, for which an extension of time has also been requested.
      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully
requests that the time for the filing of the Appellee’s Petition For Discretionary
Review be extended until October 11, 2015.

                                       Respectfully submitted,

Lynn Richardson                        /s/ Kathleen A. Walsh
Chief Public Defender                  Kathleen A. Walsh
Dallas County                          Assistant Public Defender
                                       State Bar No. 20802200
                                       133 N. Riverfront Blvd., LB-2
                                       Dallas, TX. 75207-4399
                                       (214) 653-3550 (telephone)
                                       (214) 653-3539 (fax)
                                       kwalsh@dallascounty.org
                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Appellate Division of the Dallas County Criminal District Attorney’s Office, on
the   11th   day   of   September,    2015   by    electronic   transmission   to
DCDAAppeals@dallascounty.org.


                                     /s/ Kathleen A. Walsh
                                     Kathleen A. Walsh